Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 1 of 34 Page ID #:4490



  1
  2
  3
  4
  5
  6
  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9
10
11        IVAN LOZANO,                             Case No. 2:19-cv-02267-MAA
12
                          Petitioner,              MEMORANDUM DECISION
13                                                 AND ORDER DENYING FIRST
14            v.                                   AMENDED PETITION FOR
                                                   WRIT OF HABEAS CORPUS
15        WARREN L. MONTGOMERY,
16        Warden,
17                        Respondent.
18
19
20    I.     INTRODUCTION
21           On March 19, 2019, Petitioner, an inmate housed in Calipatria State Prison
22    acting pro se, filed a Petition for Writ of Habeas Corpus by a Person in State
23    Custody pursuant to 28 U.S.C. § 2254 (“Petition”). (Pet., ECF No. 1.) On October
24    14, 2019, Petitioner filed a First Amended Petition (“FAP”). (FAP, ECF No. 16.)
25    The FAP challenges Petitioner’s 2014 conviction in the Los Angeles County
26    Superior Court. (Id. at 2.)1 On March 26, 2020, Respondent filed an Answer.
27
      1
28      Pinpoint citations of briefs, exhibits, and Lodged Documents (“LD”) in this Order
      refer to the page numbers appearing in the ECF-generated headers. Pinpoint
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 2 of 34 Page ID #:4491



  1   (Answer, ECF No. 28.) Petitioner filed a Traverse on July 22, 2020. (Traverse,
  2   ECF No. 33.)
  3          Pursuant to 28 U.S.C. § 636(c), the parties consented to the jurisdiction of a
  4   United States Magistrate Judge. For the reasons stated below, the Court denies the
  5   FAP and dismisses this action with prejudice.
  6
  7   II.    PROCEDURAL SUMMARY
  8          On December 4, 2013, a Los Angeles County Superior Court jury convicted
  9   Petitioner of two counts of conspiracy to commit murder (Cal. Penal Code
10    §§ 182(a)(1), 187(a)) and found true the allegations that the offenses were
11    committed to benefit a criminal street gang (Cal. Penal Code §§ 182(a)(1),
12    186.22(b)(1)(C), 187(a)). (6 CT 1099, 1102.) The jury also convicted Petitioner of
13    carrying a loaded firearm (Cal. Penal Code § 1203(a)(1)) and found true the
14    allegation that the offense was committed while Petitioner was an active participant
15    in a criminal street gang (Cal. Penal Code § 12031(a)(2)(C)). (6 CT 1100.) The
16    jury further convicted Petitioner of three counts of active participation in a criminal
17    street gang (Cal. Penal Code § 186.22(a)). (6 CT 1101, 1103–04.) The trial court
18    sentenced Petitioner to state prison for a term of fifty years to life.2 (6 CT 1248–
19    51.)
20    ///
21           Petitioner appealed his judgment of conviction to the California Court of
22    Appeal. (6 CT 1261–62; LD 3.) The California Court of Appeal issued a reasoned
23    decision reversing the conviction on Count 16 (one of the counts of active
24
25    citations of the Clerk’s Transcript (“CT,” ECF Nos. 29-1 to 29-6) and Reporter’s
26    Transcript (“RT,” ECF Nos. 29-7 to 29-23) refer to the transcripts’ own volume-
      and page-numbering schemes.
27    2
        After conviction, at the prosecutor’s request, the trial court dismissed one of the
28    counts of active participation in a criminal street gang under Cal. Penal Code
      § 1385, and Petitioner was not sentenced on that count. (6 CT 1259–60.)
                                                 2
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 3 of 34 Page ID #:4492



  1   participation in a criminal street gang), but otherwise denying Petitioner’s appeal
  2   and affirming the judgment. People v. Roman, No. B267330, 2018 Cal. App.
  3   Unpub. LEXIS 3235 (Cal. Ct. App. May 9, 2018). (LD 6.) The California
  4   Supreme Court summarily denied Petitioner’s petition for review. (LD 7; LD 8;
  5   LD 10.)
  6          On March 19, 2019, Petitioner filed the Petition in this Court. (ECF No. 1.)
  7   On the same date, Petitioner also filed a Motion for Stay and Abeyance pursuant to
  8   Rhines v. Weber, 544 U.S. 269 (2005) (“Motion”). (Mot., ECF Nos. 3–4.) He then
  9   filed a habeas corpus petition in the California Supreme Court raising Ground
10    Three, which was denied without comment or citation of authority. (LD 9; LD 10.)
11    The Court denied the Motion as moot and granted Petitioner leave to amend the
12    Petition. (ECF No. 13.) On October 14, 2019, Petitioner filed the instant FAP.
13    (ECF No. 16.)
14
15    III.   FACTUAL SUMMARY
16           Pursuant to 28 U.S.C. § 2254(e)(1), a factual summary from a state appellate
17    court’s opinion is entitled to a presumption of correctness that may be rebutted only
18    by clear and convincing evidence that the facts were otherwise. See Hedlund v.
19    Ryan, 854 F.3d 557, 563 (9th Cir. 2017). Petitioner does not challenge the
20    following summary of the evidence presented at trial as described in the California
21    Court of Appeal’s decision of Petitioner’s direct appeal:3
22                 In 2006 and 2007, the Los Angeles Sheriff’s Department
23           conducted a wiretap investigation involving the Compton Varrio Locos
24           Trece gang, commonly called “Locos Trece.” The investigation
25           resulted in the indictment of multiple members and associates of the
26
27    3
       Petitioner and his co-defendants, Mr. Roman and Mr. Rodriguez, separately
28    challenged their convictions, but the California Court of Appeal addressed their
      appeals in one decision. (LD 6.)
                                                3
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 4 of 34 Page ID #:4493



  1        gang. Roman, Rodriguez, and Lozano were tried together.1 With one
  2        exception, the charges pertained to five separate events between
  3        December 2006 and May 2007.
  4                  1
                      To distinguish the three individuals tried in this trial
  5                  from the others with whom they were indicted, we use
                     the terms “defendants” and “co-defendants” to refer to
  6                  Roman, Rodriguez, and Lozano, and we refer to the
  7                  other individuals charged in the indictment as
                     “collaborators.”
  8
                 ....
  9
                 [T]he “Lucien Street Incident,” occurred on December 17, 2006.
10
           In conjunction with this event, both Roman and [Petitioner] were
11
           convicted of conspiracy to commit murder (count 5), with a gang
12
           enhancement allegation under section 186.22, subd. (b)(1)(C) found
13
           true; and active participation in a criminal street gang (§ 186.22, subd.
14
           (a) ) (count 7). [Petitioner] was also convicted of carrying a loaded
15
           firearm as an active participant in a criminal street gang (fmr. § 12031,
16
           subds. (a)(1), (a)(2)(C)) (count 6).
17
                 ....
18
                 Rodriguez and [Petitioner] were charged with four offenses in
19
           conjunction with the February 3, 2007 “Baby Shower Incident,” so
20
           named because the alleged victims were attendees at a baby shower:
21
           conspiracy to commit murder (count 14), active participation in a
22
           criminal street gang (count 15), and two counts of attempted murder
23
           (counts 21 and 22). Both men were convicted on counts 14 and 15,
24
           with a true finding on the gang enhancement allegation attached to
25
           count 14. The two attempted murder counts against [Petitioner] were
26
           dismissed after a mistrial; Rodriguez was convicted on each of those
27
           counts but they were subsequently dismissed on the prosecutor’s
28
           motion after two witnesses recanted.
                                                  4
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 5 of 34 Page ID #:4494



  1                ....
  2                Finally, all three defendants were charged with and convicted of
  3         actively participating in a criminal street gang (§ 186.22, subd. (a))
  4         between December 2006 and May 2007 (count 16).
  5   (LD 6 at 2–5.)
  6
  7   IV.   PETITIONER’S CONTENTIONS
  8         In the FAP, Petitioner asserts three grounds for federal habeas relief:4
  9         1.     The trial court violated Petitioner’s due process rights under the Sixth
10                 and Fourteenth Amendments by denying his motion for a new trial
11                 based on perjured testimony. (See FAP 5, 39–43.)
12          2.     The trial court denied Petitioner his right to confront witnesses by
13                 permitting a gang expert to present hearsay to the jury. (See id. at 5,
14                 43–48.)
15          3.     Appellate counsel provided ineffective assistance by failing to exhaust
16                 the claim that the trial court erred when it failed to sua sponte give an
17                 unanimity instruction as set forth in CALCRIM No. 3500.5 (See id. at
18                 6, 15.)
19    ///
20    ///
21    ///
22
23    4
       It appears that Petitioner raises three claims in the FAP, as he alleged “same as
24    ground three” for Grounds Four and Five. (See FAP 5.)

25    5
        For Ground Three, Petitioner references the “attached denial petition,” and states
26    “prejudicial error by trial ct failed to sua sponte to give un[animity] instruction pg
      (5 of 6) when a judge knows that he lacks jurisdiction.” (See id. at 6.) The Court
27    interprets Ground Three as the ineffective assistance of appellate counsel claim that
28    was denied in the habeas petition he filed in the California Supreme Court, which is
      attached to the FAP. (See id. at 6, 15.)
                                                 5
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 6 of 34 Page ID #:4495



  1   V.    STANDARD OF REVIEW
  2         Pursuant to 28 U.S.C. § 2254(d) (“Section 2254(d)”), as amended by the
  3   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”):
  4         An application for a writ of habeas corpus on behalf of a person in
  5         custody pursuant to the judgment of a State court shall not be granted
  6         with respect to any claim that was adjudicated on the merits in State
  7         court proceedings unless the adjudication of the claim—(1) resulted in
  8         a decision that was contrary to, or involved an unreasonable
  9         application of, clearly established Federal law, as determined by the
10          Supreme Court of the United States; or (2) resulted in a decision that
11          was based on an unreasonable determination of the facts in light of the
12          evidence presented in the State court proceeding.
13          Pursuant to AEDPA, the “clearly established Federal law” that controls
14    federal habeas review of state-court decisions consists of the holdings, as opposed
15    to the dicta, of Supreme Court decisions “as of the time of the relevant state-court
16    decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).
17          Although a state-court decision may be both “contrary to” and “an
18    unreasonable application of” controlling Supreme Court law, the two phrases have
19    distinct meanings. See id. at 391, 412–13. A state-court decision is “contrary to”
20    clearly established federal law if the decision either applies a rule that contradicts
21    binding governing Supreme Court law or reaches a result that differs from the result
22    the Supreme Court reached on “materially indistinguishable” facts. Early v.
23    Packer, 537 U.S. 3, 8 (2002) (per curiam); see also Woods v. Donald, 575 U.S. 312,
24    317 (2015) (“[I]f the circumstances of a case are only ‘similar to’ our precedents,
25    then the state court’s decision is not ‘contrary to’ the holdings in those cases.”).
26    When a state-court decision adjudicating a claim is contrary to controlling Supreme
27    Court law, the reviewing federal habeas court is “unconstrained by § 2254(d)(1).”
28    See Williams, 529 U.S. at 406.

                                                 6
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 7 of 34 Page ID #:4496



  1         State-court decisions that are not “contrary to” Supreme Court law may be
  2   set aside on federal habeas review “only if they are not merely erroneous, but ‘an
  3   unreasonable application’ of clearly established federal law, or based on ‘an
  4   unreasonable determination of the facts.’” Packer, 537 U.S. at 11 (quoting Section
  5   2254(d)). A state-court decision that correctly identifies the governing legal rule
  6   may be rejected if it unreasonably applies the rule to the facts of a particular case.
  7   See Williams, 529 U.S. at 406 (providing, as an example, that a decision may state
  8   the Strickland standard correctly but apply it unreasonably). However, to obtain
  9   federal habeas relief for such an “unreasonable application,” a petitioner must show
10    that the state court’s application of Supreme Court law was “objectively
11    unreasonable.” Woodford v. Viscotti, 537 U.S. 19, 27 (2002) (per curiam). An
12    objectively unreasonable application is “not merely wrong; even ‘clear error’ will
13    not suffice.” White v. Woodall, 572 U.S. 415, 419 (2014) (quoting Lockyer v.
14    Andrade, 538 U.S. 63, 75–76 (2003)). Instead, “a state prisoner must show that the
15    state court’s ruling on the claim being presented in federal court was so lacking in
16    justification that there was an error well understood and comprehended in existing
17    law beyond any possibility for fairminded disagreement.” Harrington v. Richter,
18    562 U.S. 86, 103 (2011). The same standard of objective unreasonableness applies
19    where the petitioner is challenging the state court’s factual findings pursuant to
20    Section 2254(d)(2). See Miller-El v. Cockrell, 537 U.S. 322, 340 (2003) (“[A]
21    decision adjudicated on the merits in a state court and based on a factual
22    determination will not be overturned on factual grounds unless objectively
23    unreasonable in light of the evidence presented in the state-court proceeding . . . .”).
24          With respect to Grounds One and Two, the California Court of Appeal
25    rejected Petitioner’s claims on the merits in a reasoned decision denying, in part, his
26    direct appeal. (LD 6.) The California Supreme Court summarily denied the
27    petition for review. (LD 8.) For the purpose of AEDPA review, the California
28    Court of Appeal’s denial of Petitioner’s claims is the relevant state-court

                                                 7
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 8 of 34 Page ID #:4497



  1   adjudication. See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018) (where state
  2   supreme court decision is unexplained, “the federal court should ‘look through’ the
  3   unexplained decision to the last related state-court decision that does provide a
  4   relevant rationale” and “presume that the unexplained decision adopted the same
  5   reasoning”); Castellanos v. Small, 766 F.3d 1137, 1145 (9th Cir. 2014).
  6         With respect to Ground Three, the California Supreme Court summarily
  7   denied Petitioner’s state habeas petition containing this claim. (LD 9; LD 10.)
  8   Because no state court has explicitly addressed the merits of Ground Three, the
  9   Court must conduct an “independent review of the record” to determine whether the
10    California Supreme Court’s ultimate decision to deny this claim was contrary to, or
11    an unreasonable application of, clearly established federal law. See Murray v.
12    Schriro, 745 F.3d 984, 996–97 (9th Cir. 2014); Walker v. Martel, 709 F.3d 925, 939
13    (9th Cir. 2013).
14
15    VI.   DISCUSSION
16          The Court considers each of the three grounds for relief and concludes that
17    Petitioner is not entitled to federal habeas relief. Consequently, the FAP is denied.
18
19          A.     Ground One
20          In Ground One, Petitioner alleges that the trial court violated Petitioner’s due
21    process rights under the Sixth and Fourteenth Amendments by denying his motion
22    for a new trial based on perjured testimony. (FAP 5.) Respondent contends that
23    Ground One is not cognizable on federal habeas review, and in any event, the
24    California Court of Appeal reasonably rejected this claim. (Answer 12.) For the
25    following reasons, Ground One must be denied.
26    ///
27    ///
28    ///

                                                8
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 9 of 34 Page ID #:4498



  1                1.     Background
  2         Alfredo Mejia Vargas and Alejandro Hernandez testified at trial regarding
  3   the “Baby Shower Incident” that occurred on February 3, 2007. Vargas testified
  4   that he had been standing in the front yard of his residence when a red car with two
  5   Hispanic men stopped in the street. (9 RT 4222–25.) The man in the front
  6   passenger seat of the vehicle discharged a weapon at the people standing in front of
  7   Vargas’s residence, and Vargas picked up a rifle and returned fire as the vehicle
  8   fled. (Id. at 4225–28.) Following trial, but prior to sentencing, Vargas recanted,
  9   and at a subsequent trial, testified that no one in the red car pointed or discharged a
10    weapon or said anything, and he had not fired at the red car. (FAP 38.) Vargas
11    asserted that one of his neighbors shot at the car and told Vargas to hide the weapon
12    for him. (Id. at 39.)
13          Hernandez testified that about an hour prior to the shooting, he saw a red car
14    in the area, following the car he was in. (8 RT 3943–45, 3972.) He was inside the
15    house when he heard gunshots, and did not see anyone shoot from a vehicle. (Id. at
16    3948, 3981–82.) After the shooting, he went outside and saw Vargas holding a
17    rifle. (Id. at 3948–50.) Following trial, but prior to sentencing, Hernandez
18    recanted. (LD 6 at 34; FAP 38.) Hernandez admitted that he lied about seeing
19    anyone with a firearm and about seeing any vehicles that might have been involved
20    in the shooting. (FAP 38.) He stated that he had not seen cars involved in a
21    shooting, firearms, or anyone shooting. (Id.)
22          Due to the recantations, the prosecutor moved to dismiss two counts of
23    willful, deliberate, and premeditated murder in the Baby Shower Incident against
24    Rodriguez, one of Petitioner’s co-defendants. (17 RT 9901–03, 11403; 6 CT 1151,
25    1215.) The trial court voided and dismissed Rodriguez’s convictions on those
26    counts due to the recantations. (17 RT 9902.) Petitioner also was charged with
27    those counts, but the jury deadlocked and was unable to reach a verdict against him,
28    so no dismissal was taken as to him. (6 CT 1121.)

                                                 9
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 10 of 34 Page ID #:4499



  1         Thereafter, Petitioner filed a new trial motion, alleging that the testimony of
  2   Vargas and Hernandez had tainted the remaining verdicts against him. (Id. at
  3   13201.) The prosecutor filed an opposition. (Id. at 13202; 6 CT 1210.) The trial
  4   court denied Petitioner’s motion:
  5               [N]ormally if a witness was to come in and testify falsely during
  6         a criminal proceeding, a trial, you would be extremely concerned
  7         about any conviction that was related to that testimony.
  8               However, this case is completely unusual and out of the ordinary
  9         because the entire crime was plotted and partially carried out on a
 10         wiretap, which we heard, and the conspiracy has absolutely nothing to
 11         do with the other counts on which [Petitioner] was convicted of.
 12               As I say, this is an unusual situation, but you can see the entire
 13         crime, the fact that an individual testified about who fired at whom and
 14         later admitted that he was not testifying truthfully is irrelevant because
 15         of all the other evidence where you can’t – you can have no doubt that
 16         the crime took place and the jury had ample evidence to convict on.
 17         So the motion for new trial is denied.
 18   (17 RT 13202.)
 19         The California Court of Appeal concluded that the trial court did not abuse
 20   its discretion in denying the motion for new trial. (LD 6.) The appellate court
 21   summarized the evidence presented at trial, notwithstanding the recanted testimony:
 22               The Baby Shower Incident began on February 2, 2007, with a
 23         flurry of intercepted telephone calls. Shortly after 5:00 p.m. Roman
 24         called Carlos Montelongo and told him that someone in a white Honda
 25         had just shot at him and Pasqual Campos. Pasqual called his brother
 26         Saul and told him to stay indoors because of the shooting. Pasqual
 27         said their mother had talked about calling the police but told her he
 28         would handle this himself.

                                                10
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 11 of 34 Page ID #:4500



  1               The collaborators then began attempting to locate guns and
  2         ammunition. At 5:45 p.m. Felix Silva told Rene Rivera about the shots
  3         fired at Roman and Pasqual, and they discussed getting a gun, noting
  4         that Montelongo had one. Rene Rivera then told his brother Anthony
  5         about the shooting and the attempts to get a weapon into the
  6         neighborhood. Rene said that one gun was being held by “Kiki” for
  7         Montelongo. The Riveras speculated that Roman and Pasqual had
  8         been shot at by one of Locos Trece’s two rival gangs.
  9               In a 7:20 p.m. call, [Petitioner] and another person discussed the
 10         shooting and how to get a gun into the neighborhood. “Kiki” was
 11         mentioned as the person holding a mini-14 assault rifle for
 12         Montelongo. Just before 8 p.m., Pasqual described the shooting to
 13         [Petitioner]. He described the shooter as looking familiar, probably
 14         someone from one of the rival gangs, and reported that he was
 15         standing guard in the neighborhood looking for the white Honda.
 16         [Petitioner] told Pasqual that he was trying to obtain a weapon so
 17         Pasqual would not have to borrow one.
 18               A few minutes later [Petitioner] told Rodriguez that he had all
 19         the “banana ones,” referring to a large capacity magazine shaped like a
 20         banana and called a banana clip. [Petitioner] told Rodriguez that
 21         Montelongo had the mini-14 assault rifle and that the banana clips
 22         were at “Big Mono’s house.” Rodriguez asked [Petitioner] if the clips
 23         were loaded. [Petitioner] confirmed that they were loaded, and told
 24         Rodriguez to go get them. Rodriguez agreed, and [Petitioner] exhorted
 25         him, “[T]ag them mother fuckers, fool. Don’t let them niggas go on
 26         y[’all’s] block and bust on y[’a]ll.” Rodriguez again agreed.
 27               At 8:13 p.m., Rodriguez asked [Petitioner] to call Big Mono so
 28         he (Rodriguez) and Montelongo could pick up the banana clips.

                                              11
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 12 of 34 Page ID #:4501



  1         [Petitioner] then instructed Roman to call Big Mono and tell him to
  2         take out the clips he had for the mini assault rifle because “[t]he
  3         homies are going to pick it up right now.” Roman told Big Mono that
  4         [Petitioner] wanted the clips for the mini assault rifle, then reported
  5         back to [Petitioner] at 8:22 p.m. that Big Mono agreed to have the clips
  6         ready. [Petitioner] directed Roman to have Rodriguez pick them up.
  7                  At 8:24 p.m., [Petitioner] told Jesus Garcia that the “little
  8         homies” “are going to go over and handle that shit right now.” About
  9         half an hour later, Saul was recorded telling Montelongo, “Let[’]s go
 10         cause some damage, fool.” To “cause damage” means to perform a
 11         shooting or to cause some other kind of mischief. Montelongo said he
 12         also wanted to cause some damage and that he wanted to “serve those
 13         fools,” meaning to shoot at their rivals; he had ammunition and was
 14         looking for a stolen car. Montelongo said he would shoot with the
 15         mini assault rifle while Saul used the nine millimeter gun.
 16                  At 11:23 p.m., [Petitioner] called Rodriguez to check up on him
 17         and to find out what was going on in the neighborhood. Rodriguez
 18         told [Petitioner] that Montelongo had the mini assault rifle and the
 19         clips.
 20                  The next evening, February 3, 2007, Saul told Rodriguez that
 21         Montelongo wanted to get a stolen car and that they would pick up
 22         Rodriguez. Rodriguez instructed Saul to call when they had reached a
 23         certain location.
 24                  In a 7:03 p.m. conversation, Rodriguez complained to
 25         Montelongo that they were having difficulty operating the vehicle.
 26         Montelongo told Rodriguez to drive because they could not risk being
 27         pulled over by the police. In the next conversation, at 7:06 p.m., it
 28         appeared that Rodriguez was now driving the car. Montelongo

                                                  12
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 13 of 34 Page ID #:4502



  1         directed them to wait for him on Cherry Street, where he lived,
  2         because he had a weapon. A few minutes later, Montelongo said he
  3         was going to go to Bliss Street to make sure the intended targets were
  4         there. Montelongo told Saul, “[W]e’re going to roll right now.” After
  5         further coordination about parking Montelongo told Rodriguez to
  6         come out “so we can plan this shit out right quick.”
  7               At this point, the police, who were listening to these
  8         conversations by means of the wiretap, sent numerous police cars to
  9         the area. The men sought to hide the assault weapon. Shortly after
 10         8:00 p.m., Rodriguez asked Roman about dropping off the mini assault
 11         rifle right away, but Roman refused. Rodriguez immediately called
 12         another person, “Shanky,” to see if he could take the mini assault rifle
 13         from them “real quick.” Shanky asked who was with Rodriguez, who
 14         answered that he was with Montelongo and one of the Campos twins.
 15               At 8:20 p.m., Pasqual asked Saul if he had the AK-47 assault
 16         rifle with him, and told Saul that if Saul got caught he should make
 17         sure that Rodriguez took the blame, as Rodriguez was not wanted in
 18         the Locos Trece neighborhood anyway. At 8:39 p.m. Montelongo told
 19         Saul that if he saw “those niggers” that he should shoot them, but that
 20         he should make sure that there were no bystanders so that no one
 21         would see his face.
 22               Laura Marquez, Montelongo’s girlfriend, testified under a grant
 23         of immunity that she and Montelongo were in his van at approximately
 24         8:45 p.m. on February 3, 2007. Montelongo was driving. They
 25         stopped to pick up Saul and Rodriguez, who were carrying a long gun.
 26         Montelongo drove past 2227 Bliss Street, and Saul said he wanted to
 27         shoot someone at that house. Marquez told Montelongo she wanted to
 28         ///

                                               13
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 14 of 34 Page ID #:4503



  1         go home, but he said he wanted her with him because “it was going to
  2         be obvious” if only men were in the van.
  3               Saul and Rodriguez left the van and got in a red car. Rodriguez
  4         drove, and Saul sat in the front passenger seat. Montelongo stopped
  5         his van at the corner of Bliss Street and pointed out 2227 Bliss Street
  6         as the target. Saul and Rodriguez drove the red car down Bliss Street.
  7               Marquez’s accounts of the shooting varied. On the night of the
  8         shooting Marquez led the police to 2227 Bliss Street. She said that she
  9         saw Saul shoot at the house once and that residents on the street fired
 10         back several times. She told the police that she heard more than eight
 11         gunshots. Marquez said that she knew the later shots were different
 12         from Saul’s shot because they sounded different. At trial, however,
 13         Marquez testified that she had not seen the shooting and that she lied
 14         to the police when she said Saul fired the gun first. Marquez testified
 15         that she actually heard two or three gunshots, and that afterwards one
 16         of the men, either Saul or Rodriguez, said he had put a gun out the
 17         window of the car. Marquez testified that after the shooting Saul and
 18         Rodriguez returned to the van and sat in the back. Saul had been shot
 19         in the buttocks. They were going to take Saul to the hospital when the
 20         police stopped them.
 21               Fujino was one of the police officers who responded to the area
 22         on the night of February 3, 2007, because of the intercepted calls
 23         indicating that a drive-by shooting was possibly about to occur there.
 24         At approximately 8:45 p.m., Fujino saw a gray van driving on Bliss
 25         Street with its headlights off. The van double parked on the street, and
 26         then Fujino heard seven or eight gunshots fired from the vicinity of the
 27         van. Five to 10 seconds later, the van started to move, its headlights
 28         went on, and the vehicle made a turn. Fujino followed the van and

                                               14
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 15 of 34 Page ID #:4504



  1         called for backup. Fujino was present as other officers stopped the van
  2         and removed its occupants. He later saw Montelongo, Marquez, and
  3         Rodriguez in custody and Saul being treated for a gunshot wound.
  4                Deputy Sheriff Russell Helbing heard the gunshots and stopped
  5         the van. Montelongo was the driver, Marquez the front passenger, and
  6         Saul and Rodriguez the rear passengers. Saul was bleeding from the
  7         buttocks and said he had been shot. Helbing found a mini-14 assault
  8         rifle in the van.
  9                A red Honda Civic was found abandoned in the area of the
 10         shooting. DNA from the blood found on the car’s passenger seat
 11         matched Saul’s DNA, as did DNA extracted from blood from the
 12         van’s rear seat. Saul also had gunshot residue on his hands.
 13                Fujino interviewed Jesse Mejia the evening of the shooting.
 14         Mejia, an attendee at the baby shower, had seen a gray van pass by the
 15         house four or five times and a red compact car pass by at least once
 16         before the shooting. Mejia recognized the van as related to Locos
 17         Trece. At the time of the shooting, Mejia saw at least two individuals
 18         in the red car, a driver and a front passenger, and he saw seven to eight
 19         flashes of what he believed was gunfire. Mejia heard someone in the
 20         car call out, “Locos.” Mejia said his father, Alfredo Mejia Vargas,
 21         returned fire with a rifle and the red car drove away.
 22                Mejia was a reluctant witness at trial. He testified that he had
 23         seen a red car driving slowly near the house during the baby shower;
 24         its lights were off although it was somewhat dark outside. He was in
 25         the driveway at the time of the shooting and heard gunshots. He
 26         testified that he could not see the occupant(s) of the car and that he did
 27         not hear anyone call out. He no longer remembered if his father had a
 28         gun and did not see his father holding a rifle after the shooting. Mejia

                                                15
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 16 of 34 Page ID #:4505



  1         testified that he had spoken with the police the night of the shooting
  2         and that he had told them the truth. He denied telling the police about
  3         a gray van passing by the house before the shooting or stating that the
  4         van belonged to Locos Trece members, but he testified that the police
  5         showed him a gray van and that he told them he recognized it as the
  6         van he had seen earlier in the day. He denied telling the police that the
  7         red car was present at the shooting, that he saw a driver and a
  8         passenger in that car, or that there were gunfire flashes after the red car
  9         drove past the house with its lights off. He also denied telling the
 10         police that his father had returned fire.
 11               Also at trial Mejia admitted that he had testified before the grand
 12         jury, but he initially denied making the responses shown in the
 13         transcript of the grand jury proceedings. Upon questioning by the
 14         court, Mejia then admitted that he had in fact given that testimony
 15         before the grand jury. This testimony included Mejia’s statements that
 16         he had seen a gray van and a red car drive by; that when the red car
 17         drove slowly by the passenger fired at them from the vehicle; that his
 18         father then shot back at the car with a rifle; and that he had not heard
 19         anyone in the red car say anything. Mejia claimed that his responses
 20         were different at trial because he had now forgotten what happened.
 21         Mejia denied knowing what Locos Trece was at trial but
 22         acknowledged that he had testified before the grand jury that the Bliss
 23         Street house was in the territory of the Locos Trece and Tortilla Flats
 24         gangs, that the two gangs did not get along, and that Locos Trece
 25         members never came to his home but Tortilla Flats members did.
 26         ///
 27         ///
 28         ///

                                                16
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 17 of 34 Page ID #:4506



  1         Deputies recovered a rifle from the backyard of Vargas’s home after
  2         the incident, and the parties stipulated that shell casings found in the
  3         street on Bliss Street matched that weapon.
  4   (Id. at 26–33) (footnotes omitted).
  5         In light of the remaining evidence against Petitioner, the California Court of
  6   Appeal found that the recanted testimony was not material to Petitioner’s
  7   convictions:
  8                  The use of false evidence to convict a criminal defendant
  9         offends due process where such evidence is substantially material or
 10         probative; that is, if there is a reasonable probability that, had it not
 11         been introduced, the result would have been different. . . .
 12                  The trial court did not abuse its discretion in denying the motion
 13         for new trial because the evidence was not material to the remaining
 14         convictions. While the attempted murder charges associated with the
 15         Baby Shower Incident were properly dismissed as a result of the two
 16         recantations, nothing about the recantations tends to undermine
 17         Rodriguez and [Petitioner’s] convictions for active participation in a
 18         criminal street gang, conspiracy to commit murder, or any of the other
 19         surviving charges. The conspiracy was complete, and [Petitioner’s]
 20         participation in the criminal street gang established, before Rodriguez
 21         drove down Bliss Street. [Petitioner] and Rodriguez were recorded,
 22         along with fellow Locos Trece members and associates, planning a
 23         drive-by shooting in retaliation for shots fired at Roman and Pasqual.
 24         The calls demonstrated the conspirators’ intent to secure a gun,
 25         ammunition, and a stolen vehicle; their attempts to locate their
 26         intended victims; their plan to commit a retaliatory shooting; the
 27         intended street for the shooting; and their plan to escape the scene.
 28         Moreover, the conspiracy was established by Marquez’s testimony that

                                                 17
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 18 of 34 Page ID #:4507



  1         she heard Rodriguez and others discussing their plans to commit the
  2         shooting and that they drove past the Bliss Street house. Non-recanted
  3         evidence established that Rodriguez and Saul drove down Bliss Street
  4         and put the weapon out the car window. The active participation in a
  5         criminal street gang and conspiracy counts did not turn on whether
  6         Rodriguez and Saul fired a weapon when they drove down Bliss
  7         Street, and there is no reasonable possibility that the jury would have
  8         returned a different verdict on the active participation in a criminal
  9         street gang and conspiracy counts, or on any of the surviving charges
 10         in the absence of the now-recanted testimony. Rodriguez and
 11         [Petitioner] have not established error.
 12   (Id. at 36–37) (citations and footnote omitted).
 13
 14                2.     Legal Standard
 15         Errors of state law generally do not provide a basis for federal habeas relief.
 16   See Estelle v. McGuire, 502 U.S. 62, 67 (1991). The Supreme Court has not held
 17   that criminal defendants have a constitutional right to a new trial absent a finding
 18   that a federal constitutional error occurred during the trial. See Herrera v. Collins,
 19   506 U.S. 390, 408 (1993) (“The Constitution itself, of course, makes no mention of
 20   new trials.”) In California, “a motion for a new trial in a criminal case is a statutory
 21   right and may be made only on grounds enumerated in Section 1181 of the Penal
 22   Code, exclusive of all others.” People v. Dillard, 168 Cal. App. 2d 158, 167
 23   (1959).
 24         A petitioner cannot “transform a state-law issue into a federal one merely by
 25   asserting a violation of due process.” Langford v. Day, 110 F.3d 1380, 1389 (9th
 26   Cir. 1996); see also Little v. Crawford, 449 F.3d 1075, 1083 n.6 (9th Cir. 2006)
 27   (observing that federal courts “cannot treat a mere error of state law, if one
 28   occurred, as a denial of due process; otherwise, every erroneous decision by a state

                                                18
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 19 of 34 Page ID #:4508



  1   court on state law would come here as a federal constitutional question.” (citation
  2   omitted)).
  3          Only if the state law error rendered a proceeding fundamentally unfair might
  4   that error violate a petitioner’s federal due process rights. See Estelle, 502 U.S. at
  5   67; see also Ortiz-Sandoval v. Gomez, 81 F.3d 891, 897 (9th Cir. 1996) (“While a
  6   petitioner for federal habeas relief may not challenge the application of state [court]
  7   rules, he is entitled to relief if the [state court’s] decision created an absence of
  8   fundamental fairness that ‘fatally infected the trial.’”).
  9
 10                3.     Discussion
 11         To the extent that Petitioner asserts that the trial court misapplied state law in
 12   its denial of the new trial motion, such a claim is not cognizable on federal habeas
 13   review. See Estelle, 502 U.S. at 67.
 14         To the extent that Petitioner asserts that the denial of the new trial motion
 15   violated his due process rights, his claim fails. Petitioner attached his opening brief
 16   on direct appeal as Exhibit A to the FAP, wherein he argues that the perjured
 17   evidence about the red car driving by culminating in shots being fired was the “final
 18   piece in the puzzle educating the jury,” and that without the eyewitness testimony,
 19   the evidence against Petitioner regarding the conspiracy and active participation in
 20   a criminal street gang counts “is much less compelling.” (FAP 41–43.)
 21         Petitioner fails to show that the trial court’s denial of his new trial motion
 22   was so prejudicial that it rendered his state court proceedings fundamentally unfair.
 23   Even without the recanted testimony, there was ample evidence supporting
 24   Petitioner’s convictions of the conspiracy and active participation in a criminal
 25   street gang counts. As the California Court of Appeal noted, the jury heard
 26   evidence that the conspiracy was complete and that Petitioner actively participated
 27   in the criminal street gang before Rodriguez drove down Bliss street and the
 28   perjured evidence about the red car driving by came into play. Wiretaps established

                                                  19
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 20 of 34 Page ID #:4509



  1   that shortly before the Baby Shower Incident, Petitioner and his co-defendants
  2   made a plan, coordinated getting a gun into the neighborhood, directed people to
  3   specific locations, and people went to those locations for a retaliatory gang
  4   shooting. (12 RT 5440–56, 5458–86.) In a flurry of calls, Petitioner was recorded
  5   actively participating in the planning, coordination, and execution of the plan. (Id.
  6   at 5450–86.) Marquez’s testimony also supported the existence of the conspiracy,
  7   as Rodriguez, Saul, and Montelongo discussed their plan to shoot at the residence
  8   in her presence, and drove past the residence prior to the shooting with her in the
  9   vehicle. (9 RT 4310; 10 RT 4510–22; 11 RT 4863.)
 10         Despite Petitioner’s argument that because of the recantations there was no
 11   evidence that the baby shower shooting occurred (FAP 41), the evidence showed
 12   otherwise. The evidence established that Rodriguez and Saul discharged the rifle in
 13   their possession during the course of the incident. Marquez told deputies that Saul
 14   had fired his weapon at the residence. (10 RT 4544–45, 4553–54; 11 RT 4864–65.)
 15   Jessie Medina also established that Rodriguez and Saul discharged their weapon
 16   during the shooting. (8 RT 4019–21, 4025.) Further, swabs taken from Saul’s
 17   hands moments after the shooting occurred tested positive for the presence of
 18   gunshot residue. (11 RT 4899–4903, 4922–23.)
 19         In sum, Petitioner has not shown a due process violation. The California
 20   Court of Appeal’s rejection of Petitioner’s claim was reasonable.
 21         Therefore, Ground One does not merit federal habeas relief.6
 22
 23   6
        The Court rejects Petitioner’s argument in the Traverse that the error in instructing
 24   the jury on Count 16 rendered the entire proceedings unfair because the surviving
      charges “were all intermingled and intertwined with one another.” (Traverse 2.) In
 25   Count 16, the defendants were alleged to have participated actively in a criminal
 26   street gang from December 14, 2006 to May 29, 2007, and on appeal, the parties
      agreed that the trial court erred in failing to instruct the jury that it was required to
 27   agree unanimously on the underlying felonious conduct on which it relied to
 28   convict the defendants. (LD 6 at 23–24.) In contrast, Petitioner’s convictions on
      Counts 14 and 15 for conspiracy to commit murder and active participation in a
                                                 20
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 21 of 34 Page ID #:4510



  1         B.     Ground Two
  2         In Ground Two, Petitioner alleges that the prosecution’s gang expert, Los
  3   Angeles County Sheriff’s Sergeant Michael Fujino, relied on inadmissible hearsay
  4   evidence to testify regarding information on field identification cards and specific
  5   statements made to him by civilian witnesses, police officers, and suspects, in
  6   violation of Petitioner’s Sixth Amendment right to confront the witnesses against
  7   him. (FAP 5, 45–46.) Specifically, Petitioner argues that Fujino should not have
  8   been able to testify that he received a phone call from the wire room indicating a
  9   drive by shooting was about to occur on Bliss Street; that another officer told him
 10   that a suspect had admitted “a drive by shooting had occurred on Bliss;” and about
 11   another officer’s translated statements concerning a witness’s account of the
 12   shooting. (Id. at 46.) Respondent contends that the California Court of Appeal
 13   reasonably rejected this claim on the grounds that much of the disputed evidence
 14   was not testimonial, and in any event, any error was harmless. (Answer 16–17.)
 15   For the following reasons, Ground Two must be denied.
 16
 17                1.    Background
 18         The California Court of Appeal summarized the relevant background:
 19                Fujino testified that between 2006 and 2007, he investigated
 20         Locos Trece as part of the Compton Murder Task Force. Fujino, who
 21         was already familiar with Locos Trece and its members, listened to
 22         phone calls that had been recorded by wiretap. In those recordings,
 23         Fujino recognized the voices of Roman, Rodriguez, and [Petitioner], as
 24         well as their collaborators and uncharged participants. Fujino also
 25
 26   criminal street gang were tied specifically to the Baby Shower Incident, and it can
      be determined that the jurors agreed on the criminal act that formed the basis for the
 27   verdicts on those counts. Likewise, Petitioner’s convictions on Counts 5, 6 and 7
 28   were tied specifically to the Lucien Street Incident, and the jurors’ agreement on the
      underlying criminal act can also be determined.
                                                21
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 22 of 34 Page ID #:4511



  1            responded to locations where the telephone calls indicated criminal
  2            activity was about to occur.
  3                  Fujino testified about the general culture and priorities of the
  4            gangs; the history, membership, activities, insignias, tattoos,
  5            terminology, territory, and relationships of Locos Trece; and the
  6            background facts establishing that Locos Trece was a criminal street
  7            gang engaging in a pattern of criminal gang activity. He testified
  8            about the defendants and their seven separately-tried collaborators,
  9            opining that nine of those indicted were members of Locos Trece and
 10            that the tenth individual was a Locos Trece associate. Based on
 11            hypothetical questions mirroring the facts of this case, Fujino testified
 12            that the charged offenses were committed for the benefit of, at the
 13            direction of, and in furtherance of the gang.
 14                  In the course of his testimony, Fujino testified to the contents of
 15            9 different field identification cards and 2 gang cards, five of which he
 16            had written. The statements on the cards were admitted for their truth;
 17            in many instances, Fujino essentially read the card into evidence. For
 18            example, with respect to Exhibit 6, the prosecutor asked, “[O]n what
 19            date was [Rodriguez] stopped?” and Fujino responded, “It says here
 20            October 14, 2005.” “And does the field identification card of People’s
 21            Exhibit 6 reflect whether or not Jose Rodriguez is a gang member?”
 22            the prosecutor asked. Fujino testified, “It says here that he is
 23            suspected of being a gang member . . . .” The 11 field identification
 24            can gang cards were admitted into evidence at the close of the
 25            prosecution’s case.
 26   (LD 6 at 5–6.)
 27            The California Court of Appeal rejected Petitioner’s Confrontation Clause
 28   claim:

                                                   22
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 23 of 34 Page ID #:4512



  1               It . . . appears that at least some number of the [field
  2         identification] cards did contain case-specific hearsay, not all of which
  3         fell within an exception to the hearsay rule or was independently
  4         proven through competent evidence.
  5               ....
  6               Fujino testified that during 2006 and 2007 he was involved in
  7         “this investigation” and was “in charge of investigating any crimes that
  8         were generated by” Locos Trece. He did not testify to the specific
  9         circumstances in which every card was prepared. Fujino testified
 10         generally that officers “carded up,” or contacted, gang members out on
 11         the streets and then filled out a field identification card. Officers “are
 12         responsible” for filling out field identification cards, “and if they meet
 13         certain criteria that documents them as a gang member.” Most field
 14         identification cards, Fujino testified, were produced after consensual
 15         contacts with gang members, but they were also prepared in
 16         conjunction with detentions, at traffic stops, and when officers are
 17         investigating a crime. Field identification cards were a way of
 18         gathering “gang intelligence.”
 19               Gang cards are identification cards that are produced in the
 20         investigation of a crime. They include the time, the person’s name,
 21         address, personal information, the gang the person belongs to, and the
 22         person’s moniker, and they are attached to the case file for a specific
 23         investigation or arrest.
 24               As the People acknowledge, the record does not include
 25         evidence of the circumstances of each card’s preparation. As a result,
 26         the record does not permit us to determine whether the hearsay was
 27         testimonial in nature, and the People, as the proponent of this
 28         ///

                                                23
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 24 of 34 Page ID #:4513



  1         evidence, did not establish grounds for the admission of this evidence
  2         that complied with the confrontation clause.
  3                ....
  4                Fujino’s percipient witness testimony that he (1) surveilled a
  5         particular location based on a telephone call intercepted by the
  6         wiretap; and (2) learned from detectives that a suspect had admitted a
  7         drive-by shooting had occurred was not hearsay because it was offered
  8         not for the truth of the matter asserted but to explain the reasons for
  9         Fujino’s actions. Fujino’s testimony concerning a witness’s prior
 10         inconsistent statement was not rendered hearsay because of the use of
 11         a translator.
 12                ....
 13                We conclude that the admission of any case-specific testimonial
 14         hearsay in this matter was harmless beyond a reasonable doubt . . . .
 15         Setting aside the presumptive case-specific hearsay evidence, the
 16         record contains overwhelming evidence that the defendants were
 17         members of the Locos Trece gang. The entire case revolved around
 18         the operation and criminal activities of the gang, and defendants’ gang
 19         membership was “independently proven by competent evidence.”
 20                Fujino had been familiar with the Locos Trece gang since the
 21         early 1990s, and he knew the activities of the gang; its clothing,
 22         insignia and signs, its territory; and its relationships with other gangs.
 23         Fujino properly testified to and relied upon this information in forming
 24         his opinions. Fujino was assigned to the Locos Trece gang; he was
 25         personally familiar with and had met all three defendants, and he had
 26         listened to thousands of wiretapped telephone calls over the course of
 27         the investigation. The recorded telephone calls offered direct evidence
 28         of the defendants’ and their collaborators’ involvement with Locos

                                                24
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 25 of 34 Page ID #:4514



  1         Trece. Every defendant and collaborator had been recorded in the
  2         wiretapped calls played for the jury. The callers used Locos Trece
  3         slang, called each other by their monikers, and revealed the gang’s
  4         operations, plans, hierarchy, and activities. They discussed obtaining
  5         guns and ammunition; shooting at and being shot at by members of
  6         rival gangs, guarding their territory and searching for rival gang
  7         members to attack.
  8               ....
  9               [Petitioner] also had admitted to Fujino that he was a member of
 10         Locos Trece. [Petitioner] had tattoos that said “Compton” and referred
 11         to Locos Trece. Fujino had heard [Petitioner] in hundreds or
 12         thousands of telephone calls. He knew that [Petitioner] had contact
 13         with Roman and another Locos Trece member based on the
 14         investigation and wiretapped calls. He believed [Petitioner] was an
 15         active member of Locos Trece “[b]ased on this entire investigation,
 16         basically the information I received from a confidential informant all
 17         the way through this investigation, the contacts that were made out in
 18         the streets, other gang members that he was associating with at the
 19         time by not only myself but also other gang officers and/or deputy
 20         sheriffs that patrolled the area, also the actual incident that occurred
 21         during this investigation and the phone calls that were intercepted in
 22         this investigation.” He also believed [Petitioner] was a “shot caller” in
 23         Locos Trece based on factors related to the instant case: “[b]ased upon
 24         all the incidents that occurred in this case, all the telephone
 25         conversations that were intercepted and that I monitored, which were
 26         approximately over 2,000, that individuals that are defendants in this
 27         case were actively seeking permission or guidance from [Petitioner].”
 28               ....

                                                25
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 26 of 34 Page ID #:4515



  1         Therefore, even without reference to case-specific hearsay, there was
  2         overwhelming evidence that the defendants and their collaborators
  3         were members of the Locos Trece gang.
  4   (Id. at 12–22) (footnotes and citations omitted).
  5
  6                2.     Legal Standard
  7         The Sixth Amendment’s Confrontation Clause provides: “In all criminal
  8   prosecutions, the accused shall enjoy the right . . . to be confronted with the
  9   witnesses against him.” U.S. Const. amend. VI. In Crawford v. Washington, 541
 10   U.S. 36, 53–54 (2004), the Supreme Court held that the Confrontation Clause bars
 11   the “admission of testimonial statements of a witness who did not appear at trial
 12   unless he was unavailable to testify, and the defendant had had a prior opportunity
 13   for cross-examination.”
 14         Only “testimonial” hearsay statements implicate the Confrontation Clause.
 15   See Michigan v. Bryant, 562 U.S. 344, 354 (2011); Whorton v. Bockting, 549 U.S.
 16   406, 420 (2007); Davis v. Washington, 547 U.S. 813, 823–24 (2006). Under one
 17   general formulation, a hearsay statement is testimonial when it is “made under
 18   circumstances which would lead an objective witness reasonably to believe that the
 19   statement would be available for use at a later trial.” Crawford, 541 U.S. at 52.
 20   Moreover, under the Supreme Court’s post-Crawford precedents, the “primary
 21   purpose” of the statements must be testimonial, in the sense that they were made
 22   with the primary purpose of creating an out-of-court substitute for trial testimony or
 23   establishing evidence for a subsequent prosecution. See Ohio v. Clark, 576 U.S.
 24   237, 244 (2015) (citing, inter alia, Bryant, 562 U.S. at 358.)
 25         The Confrontation Clause has no application to nontestimonial statements.
 26   See Whorton, 549 U.S. at 420 (recognizing “Crawford’s elimination of
 27   Confrontation Clause protection against the admission of unreliable out-of-court
 28   nontestimonial statements”). A statement is nontestimonial if it is “made out-of-

                                                26
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 27 of 34 Page ID #:4516



  1   court with a primary purpose other than prosecutorial use.” See United States v.
  2   Solorio, 669 F.3d 943, 953 (9th Cir. 2012). If nontestimonial, “the admissibility of
  3   a statement is a concern of state and federal rules of evidence, not the Confrontation
  4   Clause.” Bryant, 562 U.S. at 359; see also United States v. Arnold, 486 F.3d 177,
  5   192 (6th Cir. 2007) (“[T]he only admissibility question in this setting is whether the
  6   statement satisfies the Federal (or State) Rules of Evidence.”); United States v.
  7   Berrios, 676 F.3d 118, 127 (3d Cir. 2012) (“If the statement is nontestimonial, then
  8   admissibility is governed solely by the rules of evidence.”) (emphasis in original).
  9         Further, to merit habeas relief, a petitioner must show the constitutional
 10   error’s “substantial and injurious effect or influence in determining the jury’s
 11   verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993) (citation and quotation
 12   marks omitted); see also Merolillo v. Yates, 663 F.3d 444, 454–58 (9th Cir. 2011)
 13   (applying Brecht analysis to Confrontation Clause claim).
 14
 15                3.      Discussion
 16                     a. Field Identification Cards
 17         With respect to the information from the field identification cards, the
 18   California Court of Appeal focused on admissibility under People v. Sanchez, 63
 19   Cal. 4th 665 (2016), a case that was decided after the trial in this matter, holding
 20   that “case-specific out-of-court statements” relied on by a prosecution gang expert
 21   are inadmissible hearsay under California law and may also violate a defendant’s
 22   Sixth Amendment right to confrontation. Id. at 686. To the extent Petitioner’s
 23   Confrontation Clause claim rests on Sanchez, it is not cognizable on federal habeas
 24   review because the United States Supreme Court has not held that a gang expert’s
 25   reliance on hearsay testimony violates a defendant’s Confrontation Clause rights
 26   under Crawford. See Hill v. Virga, 588 F. App’x 723, 724 (9th Cir. 2014) (Mem.)
 27   (“The Supreme Court has not clearly established that the admission of out-of-court
 28   statements relied on by an expert violate the Confrontation Clause.” (citing

                                                27
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 28 of 34 Page ID #:4517



  1   Williams v. Illinois, 567 U.S. 50, 57–58 (2012) (plurality opinion))). Further,
  2   Sanchez does not constitute clearly established federal law under AEDPA. See
  3   Hernandez v. Small, 282 F.3d 1132, 1140 (9th Cir. 2002) (“[D]ecisions of [the
  4   United States Supreme] Court are the only ones that can form the basis justifying
  5   habeas relief . . . .” (citing Williams, 529 U.S. at 381)); see also Peters v. Arnold,
  6   765 F. App’x 389, 390 (9th Cir. 2019) (Mem.) (holding that Sanchez “does not
  7   count as clearly established federal law”), cert. denied, 140 S. Ct. 459 (2019).
  8   Absent Supreme Court precedent squarely addressing this issue, the California
  9   Court of Appeal’s rejection of Petitioner’s Confrontation Clause claims cannot be
 10   contrary to, or an unreasonable application of, clearly established federal law. See
 11   Wright v. Van Patten, 552 U.S. 120, 126 (2008) (“Because our cases give no clear
 12   answer to the question presented, . . . it cannot be said that the state court
 13   ‘unreasonabl[y] applied clearly established Federal law.’” (citation omitted));
 14   Stenson v. Lambert, 504 F.3d 873, 881 (9th Cir. 2007) (“Where the Supreme Court
 15   has not addressed an issue in its holding, a state court adjudication of the issue not
 16   addressed by the Supreme Court cannot be contrary to, or an unreasonable
 17   application of, clearly established federal law.”).
 18         Even assuming the field identification cards relied on by Fujino could be
 19   considered testimonial under Crawford, Petitioner’s claim lacks merit. The
 20   California Court of Appeal found that the record does not include enough evidence
 21   to determine whether the field identification cards contained testimonial hearsay
 22   under state law, but any error in admitting the evidence was “harmless beyond a
 23   reasonable doubt.” (LD 6 at 18 (citing Chapman v. California, 386 U.S. 18, 24
 24   (1967)). The Court need not reach the issue of whether Petitioner’s Confrontation
 25   Clause rights were violated by the admission of the field identification cards
 26   because the California Court of Appeal’s harmless error analysis under Chapman
 27   was not objectively unreasonable.
 28   ///

                                                 28
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 29 of 34 Page ID #:4518



  1         The California Court of Appeal reasonably found that any error in the
  2   admission of the field identification cards was harmless because the evidence that
  3   the defendants were members of a gang was not based primarily on the field
  4   identification cards; rather, the record contained “overwhelming evidence that the
  5   defendants were members of the Locos Trece gang.” (LD 6 at 18.) The Court
  6   agrees. For example, Fujino testified that Petitioner and some of his cohorts had
  7   personally admitted their membership in the Trece gang to him. (3 RT 2217–18,
  8   2246; 4 RT 2730, 2732, 2766, 2769, 2782.) Fujino authenticated photographs of
  9   Petitioner and his codefendants, as well as other cohorts, and he described the
 10   tattoos on each of their bodies that reflected their membership in the Locos Trece
 11   gang. (3 RT 2231–32, 2244–45; 4 RT 2733–35, 2749–50, 2754–56, 2762–70.) In
 12   addition, the jury heard evidence from the wiretaps that demonstrated Petitioner’s
 13   and his collaborators’ gang membership and the gang-related nature of the offenses.
 14   (12 RT 5722–26, 5728–29, 5440–56, 5458–86.) Given the strength of the other
 15   evidence introduced at trial, the admission of the field identification cards did not
 16   have a substantial or injurious effect on the jury’s verdict, and the state court
 17   reasonably concluded that any error in admitting the field identification cards was
 18   harmless.7 See Brecht, 507 U.S. at 637; see also, e.g., Knoller v. Miller, No. 12-cv-
 19   0996-JST, 2014 U.S. Dist. LEXIS 91146, at *87–98 (N.D. Cal. July 3, 2014)
 20   (applying Brecht analysis to Confrontation Clause claim and concluding that trial
 21   court’s admission of letters documenting petitioner’s Aryan Brotherhood affiliation
 22   was harmless “[i]n light of the strong case against [p]etitioner, and that much of the
 23
      7
 24     Although the Court must determine whether the California Court of Appeal
      applied Chapman in an “objectively unreasonable manner,” see Davis v. Ayala, 576
 25   U.S. 257, 268–69 (2015), the Court need not conduct a “separate
 26   AEDPA/Chapman determination” since a finding that the error caused actual
      prejudice under the “more stringent” Brecht test would “necessarily mean[] that the
 27   state court’s harmlessness determination was not merely incorrect, but objectively
 28   unreasonable.” Mays v. Clark, 807 F.3d 968, 980 (9th Cir. 2015); see also Hall v.
      Haws, 861 F.3d 977, 992 (9th Cir. 2017).
                                                 29
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 30 of 34 Page ID #:4519



  1   information was corroborated by other evidence in the record”), aff’d, 633 F. App’x
  2   418 (9th Cir. 2016) (Mem.).
  3
  4                   b. Statements made to Fujino
  5         With respect to Petitioner’s contention that Fujino’s testimony about specific
  6   statements made to him by civilian witnesses, police officers, and suspects violated
  7   his Confrontation Clause rights, the California Court of Appeal reasonably rejected
  8   this claim, finding the testimony nonhearsay. (LD 6 at 17.) Fujino’s testimony that
  9   he received a phone call from the wire room indicating that a drive-by shooting was
 10   about to occur on Bliss Street, and that officers detaining Rodriguez, Saul,
 11   Montelongo, and Marquez indicated that a suspect had admitted a drive-by shooting
 12   had occurred on Bliss Street was specifically not admitted for its truth, but to
 13   explain Fujino’s actions. (10 RT 4599, 4608–09) (overruling Petitioner’s hearsay
 14   objections). Because this was nonhearsay evidence, such statements cannot lead to
 15   a Confrontation Clause violation. Crawford, 541 U.S. at 59 n.9 (the Confrontation
 16   Clause “does not bar the use of testimonial statements for purposes other than
 17   establishing the truth of the matter asserted”). Regarding Fujino’s testimony about
 18   prior inconsistent statements made by Vargas to Fujino, assisted by a translator (10
 19   RT 4618), the Supreme Court has not held that the use of a translator violates the
 20   Confrontation Clause. See United States v. Aifang Ye, 792 F.3d 1164, 1168–69 (9th
 21   Cir. 2015) (reaffirming pre-Crawford circuit precedent holding that the use of a
 22   translator does not violate the Confrontation Clause “as long as a translator acts
 23   only as a language conduit”).
 24         Therefore, Ground Two does not merit federal habeas relief.
 25
 26         C.     Ground Three
 27         In Ground Three, Petitioner claims that appellate counsel provided
 28   ineffective assistance by failing to exhaust the claim in a petition for review to the

                                                30
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 31 of 34 Page ID #:4520



  1   California Supreme Court that the trial court erred when it failed to sua sponte give
  2   an unanimity instruction as set forth in CALCRIM No. 3500. (FAP 6, 15.)
  3   Respondent contends that this claim was reasonably rejected by the California
  4   Supreme Court because the California Court of Appeal reversed Petitioner’s
  5   conviction on direct appeal due to the instructional error; thus, there was no basis
  6   for appellate counsel to continue to exhaust the claim. (Answer 25–26.) For the
  7   following reasons, Ground Three must be denied.
  8
  9                1.    Background
 10          On direct review, Petitioner appealed his conviction on Count 16, active
 11   participation in a criminal street gang between December 2006 and May 2007, on
 12   the ground that the trial court did not instruct the jury that it was required to agree
 13   unanimously on the underlying felonious conduct on which it relied to convict
 14   him.8 (LD 3 at 31–37.) The Attorney General agreed that the trial court erred and
 15   requested that the California Court of Appeal reverse the convictions on Count 16
 16   because the error could not be determined to be harmless. (LD 6 at 24.) The
 17   California Court of Appeal agreed because “it c[ould]not be determined whether
 18   each juror agreed on the particular criminal act that formed the basis for the verdict,
 19   or whether the jury based its verdicts on count 16 on the same conduct that it used
 20   to convict them of the same offense in counts 3, 7, 13, 15, or 19.” (Id. at 25.) The
 21   appellate court, therefore, reversed the convictions on Count 16, but noted that
 22   since the trial court stayed the sentence on Count 16 for each defendant, the reversal
 23   of the convictions on Count 16 did not alter the defendants’ sentences. (Id. at 25–
 24   26.)
 25          Petitioner did not raise the claim in the petition for review. (LD 7.)
 26
 27
      8
 28    Roman and Rodriguez also appealed their convictions on Count 16 on the same
      ground. (LD 6 at 24.)
                                                 31
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 32 of 34 Page ID #:4521



  1                2.    Legal Standard
  2         “The Sixth Amendment guarantees criminal defendants the effective
  3   assistance of counsel.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam);
  4   see also Missouri v. Frye, 566 U.S. 134, 138 (2012) (“The right to counsel is the
  5   right to effective assistance of counsel.”). To succeed on an ineffective assistance
  6   of counsel claim, a federal habeas petitioner must demonstrate: (1) counsel’s
  7   performance was deficient, and (2) the deficient performance prejudiced the
  8   defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984). An ineffective
  9   assistance claim may be denied if the petitioner fails to establish either prong of the
 10   Strickland test. See id.; Rios v. Rocha, 299 F.3d 796, 805 (9th Cir. 2002) (“Failure
 11   to satisfy either prong of the Strickland test obviates the need to consider the
 12   other.”).
 13         The Strickland standard also applies to claims of ineffective assistance of
 14   appellate counsel. See Smith v. Robbins, 528 U.S. 259, 285 (2000). That is, a
 15   habeas petitioner must show that (1) appellate counsel’s failure to discover and
 16   raise an issue fell below an objective standard of reasonableness, and (2) there is a
 17   reasonable probability that, but for appellate counsel’s failure to raise the issue, the
 18   petitioner would have prevailed on appeal. See Moormann v. Ryan, 628 F.3d 1102,
 19   1106 (9th Cir. 2010). Neither requirement is satisfied if appellate counsel fails or
 20   declines to raise a meritless claim on appeal. Id. at 1109–10 (collecting Ninth
 21   Circuit cases).
 22
 23                3.    Discussion
 24         Petitioner argues that his appellate counsel was ineffective for failing to raise
 25   the instructional error claim in his petition for review to the California Supreme
 26   Court on direct appeal. (FAP 6, 15.) As noted above, Petitioner raised this
 27   ineffective assistance claim in a habeas petition to the California Supreme Court,
 28   which was denied without comment or citation of authority. (See LD 9; LD 10.)

                                                 32
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 33 of 34 Page ID #:4522



  1          After an independent review, the Court cannot conclude that the California
  2   Supreme Court’s decision to deny this claim was contrary to, or an unreasonable
  3   application of, clearly established federal law. See Murray, 745 F.3d at 996–97.
  4   Raising an instructional error claim in the petition for review would have been
  5   meritless because relief had already been granted. Accordingly, Petitioner fails to
  6   meet either prong of the Strickland inquiry, and this claim must be denied. See,
  7   e.g., Boag v. Raines, 769 F.2d 1341, 1344 (9th Cir. 1985) (“Failure to raise a
  8   meritless argument does not constitute ineffective assistance.”); Jones v. Ryan, 691
  9   F.3d 1093, 1101 (9th Cir. 2012) (“It should be obvious that the failure of an
 10   attorney to raise a meritless claim is not prejudicial . . . .”).
 11          Therefore, Ground Three does not merit federal habeas relief.
 12
 13   VII. REQUEST FOR EVIDENTIARY HEARING
 14          In the Traverse, Petitioner requests an evidentiary hearing “to determine the
 15   extent of the effect of the [r]eversals, [d]ismissals, [r]ecantations, and perjured
 16   testimony on the [e]ntirety [o]f [t]he [p]roceedings.” (Traverse 3.)
 17          For claims subject to the AEDPA standard of review, this Court “is limited to
 18   the record that was before the state court that adjudicated the claim on the merits.”
 19   Cullen v. Pinholster, 563 U.S. 170, 181 (2011). “[W]hen the state-court record
 20   precludes habeas relief under the limitations of § 2254(d), a district court is not
 21   required to hold an evidentiary hearing.” Id. at 183 (citation and quotation marks
 22   omitted). Further, an evidentiary hearing is not warranted where “the record refutes
 23   the applicant’s factual allegations or otherwise precludes habeas relief.” Schriro v.
 24   Landrigan, 550 U.S. 465, 474 (2007). “It is axiomatic that when issues can be
 25   resolved by reference to the state court record, an evidentiary hearing becomes
 26   nothing more than a futile exercise.” Totten v. Merkle, 137 F.3d 1172, 1176 (9th
 27   Cir. 1998).
 28   ///

                                                   33
Case 2:19-cv-02267-MAA Document 34 Filed 10/26/20 Page 34 of 34 Page ID #:4523



  1         As discussed, Petitioner’s claims are precluded by Section 2254(d) or
  2   resolvable solely by reference to the state-court record. Therefore, his request for
  3   an evidentiary hearing is denied.
  4
  5   VIII. CONCLUSION
  6         IT THEREFORE IS ORDERED that the FAP is denied and that judgment
  7   shall be entered dismissing this action with prejudice.
  8
  9   DATED: October 26, 2020
 10
 11
                                                    MARIA A. AUDERO
 12                                          UNITED STATES MAGISTRATE JUDGE
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                34
